PER CURIAM.
The State has properly conceded that the trial court lacked jurisdiction in Leon Circuit Court Cases 2005-CF-16 and 2006-CF-2734 to impose further criminal punishment based on a finding of violation of probation, where the period of probation had expired before the appellant committed the 2009 and 2010 acts on which the Department of Corrections based its affidavits alleging violations of probation. The trial court erred in finding a violation of probation and in denying the motions to dismiss the untimely filed affidavits. On this concession of error, we VACATE the judgment and sentence and REMAND to the trial court with instructions to enter a dismissal order pursuant to the reasoning in Francois v. State, 695 So.2d 695 (Fla.1997); State v. Summers, 642 So.2d 742 (Fla.1994); and Gonzalez-Ramos v. State, 46 So.3d 67, 69-70 (Fla. 5th DCA 2010) (reversing order finding the defendant in violation of probation and remanding with instructions to the trial court to vacate the prison sentence).
BENTON, C.J., ROBERTS and RAY, JJ., concur.